413 Pa. 474 (1964)
Jardine, Appellant,
v.
Donnelly.
Supreme Court of Pennsylvania.
Argued January 14, 1964.
March 17, 1964.
Before BELL, C.J., MUSMANNO, COHEN, EAGEN, O'BRIEN and ROBERTS, JJ.
Lloyd B. White, Jr., with him Stephen J. McEwen, and McEwen & McEwen, for appellant.
Sheldon Tabb, with him Paul A. Lockrey, for garnishee, appellee.
OPINION BY MR. CHIEF JUSTICE BELL, March 17, 1964:
Appellant obtained a judgment against Donnelly and then sought by writ of execution to attach the funds or property of Donnelly's insurance carrier which were in the possession of the garnishee, Girard Trust Corn Exchange Bank. The attached funds were the property, we repeat, of the insurance carrier and no judgment had been obtained by appellant against the carrier. The Court below properly held that under such circumstances the attachment would not lie and dismissed the writ.
Order affirmed.